ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being
examined under the first inventor to file provisions of the AIA .
Claim Status
	2.	Claims 1-19 are allowed.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the most relevant prior art is Miller (US 9,603,599).
Miller discloses a handle assembly (1000; Figs. 17A, 17B) for firing a stapler (10; col. 23 ll. 36-47), comprising:
a first handle component (310), provided with a slot (area inside housing 302 is deemed to be a slot fitting all of the mechanical components of the stapler) comprising a first section (see annotated diagram 1 below) and a second section (330) connected with each other (via a spring, and element 340), in which slidably located a slider (340), wherein, one end of the slider (340) is provided with a first limiting structure (se annotated diagram 1 below), one end portion of the second section (330) of the slot is provided with a second limiting structure (see annotated diagram 1 below), and a compression spring (350).
Miller fails to disclose and a compression spring is located between the first limiting structure and the second limiting structure


    PNG
    media_image1.png
    529
    422
    media_image1.png
    Greyscale

Diagram 1

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731